SliQBl-GZiOS/W

           ZEjMlfcTE. T}£CLA£ATfDA/

\~} JJ0^£LL btSEslj Qm -rW applicant Qoi W-ina p     >a^-




H« H. £oVFX£Q> UtfiT^ d^cAar^ Unl<iy p<2_na\ku oV p<L^ju/y
-ynat; acCorA'incj -to rvw 1oJiVt; 4ih9o fiicks btatoA in ^W

                                                      r




                       £>lartmA/iL- Or AprilCOno




    COUBTOFCWML^FEAl
        MAR?«2C1Ii
'"1©    lr\o_ Ho0.0/^00«- Court OT Criminal AiDP&Jal
                                              pp&J3lf?

  Ra.1 LjDmW/-1 JDcLJOUAnCiJ <SyM-a_^                                   ir\Ct. A/b. ZOl^lcfl-CZA
       •—   l—'   '-'   '   • '   •   '   ••   "   ™   *   111-




  App\\£jarft fY^OVa- t\n^ Court to taKa_ OoUoi. or" ttafi_,LSA/ -
  LPFELTl>/<Lni£ 5b'' QnA aik)rr>aju| /'cJlt-nt ir&latJDobWp ' Cooiu-
  .^jntiq\ 1tsj , uiWv'sL.af) . ill                               4mj«j&fc*A- that   Crtfeo^no-U L^/un
  C^_ JoV\n£)Do turn O/av- Qnu Qnl CtW VsLport^ Comp\lQn"te
  Qcvl. QOvj papo^\/JD/K \r\ roJhaj>r£-C\CQ_ to rriv^ CQu6b3 U^tzA
  oW>\/ft_* UoxJW<Lr/ Qyro^ncaj La\dr<LjnCjL~ OoVin£?Oo 4o^vaJol^-A
  4^ryo_bo_ d^WAints d'ocumarrtJb t) <m<^. IT Gon^ct&A t.W,
  9f^ !>6tnt(: Court Judaic MotL mWmincj him at -£Wf»_
  docjufriwitb , -tin*_ Court foAufwA to /s^ponA; fYlo/^ov/cj^
 ~I ContQ c-WA otk>rr>ojuj L^naI/^ Cc_ UDnnbDn Qnl n<s_ /£-k*5csdL
  hz /Q_6poo4. '^tViQjraW'^ 'X. Qm b/%Aia^di'ro tho_ba_ 4oCjumant^
  -to thi6 HDnorakW Court tor c±\<bpobJd£>n Or -tW5«_ papo_r€>.
  AppliaLnL acklnoxdWW^ to -&Vi5 Court, that V>a_ VCooxaK n^t/
 dcxWt^aot, Qo^ tinofe -MnojExu cjocjumejrtb n*Jc6 4or\AlarA -4o v
 App\icjQnL On lO-M-lDlf ku Q^ma^ /juWr(LnO~£. JoVinbon s..
 a^Ar^boA Qni loacftA \<a V>u -^oa. Unit. (Ylcul foonn On 4W.
 Jbm^5 \/* AWr^A Unit applicant Wmay Uni/b OT" 055)Qn<norfc.
                                                                          LpJeU GrxtJ 578(p2.2-
                                                                         .C^o-uJsJ^7 tWO
                                      Warrant
Warrant No: A S?, SSg                                Waco PD Case No: 12-5102

The State of Texas


Vs. Rozell Lanaier Harbert
                                                                                                   ?
Race: Black   Sex: Male       DOB: 01/26/1973                                                      2,
                                                                                                   {
Charge: Failure to Comply w/ Registration Requirements by Registered Sexual Offender               Vj
       CCP Article 62.102 - - 3rd Degree Felony                                                     <

Issued on the ^-°^ day of (V\ftjL^~ Z^ -"""                                                      . £
By: Judge (^A/lr\ ^ZJ>bJ\^ -                                                                     ' £
       Waco Municipal Court, McLennan County, TX                                                 p ,,

Bond: To be set at Arraignment by Magistrate

                                    The State of Texas

To any Sheriff or any other Peace Officer of Texas greeting:

Whereas, complaint in writing has been filed before the undersigned Judge of the Waco
Municipal Court, McLennan County, on the oath of Detective Michael R. Alston that Rozell
Lanaier Harbert in said County and State, on or about the 26th day of February, 2012, did then
and there unlawfully commit the offense of:
Failure to Comply w/ Registration Requirements by Registered Sexual Offender
CCP Article62.02 - - 3rd Degree Felony
You are hereby commanded to take the body of said Rozell Lanaier Harbert forthwith,
bringing him before said Judge of the Municipal Court in Waco, McLennan. County, then and
there to answer the aforesaid complaint and to be further dealt with according to law.

Herein fail not, but have you then and there this Warrant with your endorsement thereon,
showing how you have executed the same.

Given under my official hand, this^ day of W7=**-^ /

 Ojm,/to
Judge, Waco Municipal Court, McLennan County, Texas

Came to hand on the2^ day of ftf^               ,lo'7
and executed on the 23 day of A*/t^w          , , Z^n. by                      -j^
arresting the within named defendant and incarcerating him at /i4o(e^^-*- L*1" ? <--
                                               by:    Z^&^T ^w^^-^g- ("Of*?
Sheriff, McLennan County, TX

Fees: Arrest:         Bond:         Release:         Mileage:          Commitment:
                                      Total:
                                                                                        ALED
                                                                            num.
                                                                                         8 n a 13
                                                                               "^Sfl*.
                                                                               «f

TERRY MONTREAL GETTER
                                                    AGGRAVATED ASSAULT - CO
                                                    TERRORISTIC THREAT - COUNT II (F3)

                                                    Code: 22.02, Texas Penal Code - Count I;
D.O.B.:    12/17/1975
                                                          22.07, Texas Penal Code - Count II

                                                    Booking#: 852167 (on both counts)
C1D#:      149328

                                                    Bond Amount:
S1D#:     5849808



                           Cause No.    2012          1410         -CI


                           TRUE BILL OF INDICTMENT

IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:
The Grand Jurors of McLennan County, State of Texas, duly organized at the July Term, A:D.,
2012, of the 19th Judicial District Court of said county, upon their oaths do present that TERRY
MONTREAL GETTER, hereinafter called Defendant, on or about the 21st day of June, A.D.
2012 in said county and state did then and there intentionally or.knowingly threaten DESHAUN
CARTER with imminent bodily injury by speaking aggressively, and did then and there use or
exhibit adeadly weapon, to-wit: aknife during the commission of said assault,

                                           COUNT II

          And it is further presented in and to said Court that the said TERRY MONTREAL
 GETTER in the County of McLennan and State aforesaid on or about the 21st day of June, A.D.
 2012, did then and there threaten to commit an offense involving violence to aperson, namely,
 Aggravated Assault or Murder, with intent to place the public or asubstantial grouRof the public
 in fear of serious bodily injury,
                               Ifmmtm




AGAINST THE PEACE AND DIGNITY OF THE STATE




AKelino Reyna
 Riminal District Attorn*
McLennan County, Texas